Citation Nr: 0014529	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder as secondary to a 
service-connected cervical spine disorder and, if so, whether 
the evidence warrants a grant of service connection.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with corticalis and 
scoliosis, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from October 1, 1961 to August 
11, 1962 and from July 1, 1976 to September 17, 1977. He had 
additional Reserve service with the United States Army 
Reserves from 1955 to 1963, with the United States Air Force 
Reserves from 1963 to 1966 and 1970 to 1972, and with the 
United States Naval Reserves from 1966 to 1970 and 1972 to 
1977 to include a period of inactive duty training on 
September 27, 1975.  

Service connection for a psychiatric disorder as secondary to 
a service-connected cervical spine disorder was previously 
denied by the Board of Veterans' Appeals (hereinafter Board) 
in a decision of June 1986.  

This current matter came before the Board on appeal from 
rating decisions by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
rating action in June 1995, the RO denied the veteran's 
claims of entitlement to an increased rating for his service-
connected cervical spine disorder, and a total rating based 
on individual unemployability.  A notice of disagreement 
(NOD) with the denial of a total rating based on individual 
unemployability was received in July 1995.  Subsequently, a 
rating action in July 1995 denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
on a secondary basis.  A statement of the case (SOC), 
regarding the claim for a total rating based on individual 
unemployability, was issued in August 1995.  An NOD with the 
denial of service connection for a psychiatric disorder on a 
secondary basis was received in August 1995.  An SOC with 
respect to the claim for service connection for a psychiatric 
disorder on a secondary basis was issued in September 1995.  
The veteran's substantive appeal (VA Form 9), regarding 
service connection for a psychiatric disorder on a secondary 
basis and a total rating based on individual unemployability, 
was received in September 1995; this form was also accepted 
as an NOD with the denial of an increased rating for the 
service-connected cervical spine disorder.  

A rating action in February 1996 confirmed and continued the 
evaluation assigned for the service-connected cervical spine 
disorder and the denial of a total rating based on individual 
unemployability.  An SOC regarding the claim for an increased 
rating for a cervical spine disorder was issued in February 
1996, and a substantive appeal was received in April 1996.  A 
supplemental statement of the case (SSOC), regarding the 
claim for a total rating based on individual unemployability, 
was issued in May 1996.  Following the receipt of medical 
records, SSOCs were issued in August and October 1996.  A VA 
compensation examination was conducted in April 1997, and an 
addendum was recorded in July 1997.  By a rating action in 
August 1997, the RO confirmed the evaluation for the service-
connected cervical spine disorder.  An SSOC regarding the 
claim for an increased rating for the cervical spine disorder 
was issued in November 1997.  Following the receipt of 
additional medical records, SSOCs were issued in December 
1997, February 1998, March 1998, and May 1998.  The appeal 
was received at the Board in July 1998.  

In July 1999, the Board remanded the case to the RO for 
further development.  A VA compensation examination was 
conducted in April 1999.  An SSOC was issued in June 1999, 
wherein the RO determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a psychiatric disorder on a secondary basis; the RO also 
confirmed the denial of an increased rating for cervical 
spine disorder and a total rating based on individual 
unemployability.  Following the receipt of additional medical 
records, SSOCs were issued in July and September 1999.  The 
appeal was received back at the Board in February 2000.  

For reasons that will be set forth below, the issues of 
entitlement to an increased rating for the cervical spine 
disorder and a total disability rating based on individual 
unemployability rating will be addressed in the remand 
section following the decision.  

It is also noted by the Board that the veteran submitted 
additional medical evidence, pertaining to his cervical 
arthritis, directly to Board.  This evidence was postmarked 
in April 2000, within 90 days of the certification of the 
veteran's appeal in February 2000.  This evidence was not 
previously considered by the RO and there is no waiver of RO 
review.  As it is necessary to remand the veteran's claim for 
an increased evaluation for his cervical arthritis for the 
reasons discussed further below, this evidence is also called 
to the attention of the RO for their consideration.


FINDINGS OF FACT

1.  In a June 1986 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected cervical spine 
disorder.  

2.  Additional evidence received since June 1986 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for a 
psychiatric disorder; and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence submitted since the Board's June 1986 decision is 
not new and material and, thus, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to a service-connected cervical spine disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, if a condition noted 
during service is not noted to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection for a psychosis may be presumed if it 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Moreover, disability that is proximately due 
to or the result of a service-connected disease or injury 
shall also be service connected.  38 C.F.R. § 3.310 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (citing Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  

Because the present appeal did not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well-grounded; third, if 
the claim is well-grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

The evidence of record and considered by the Board at the 
time of the June 1986 denial of service connection for a 
psychiatric disorder on a secondary basis consisted of: 
service medical records; VA examination reports of November 
1962, October 1976, and November 1977; VA outpatient 
treatment reports dated from July 1978 to October 1978; a 
private medical statement from H. A. Langston, Jr. M.D., 
P.A., dated in February 1979; VA treatment records dated from 
January 1979 to March 1979; report of a psychiatric 
evaluation conducted in February 1979; certificate of 
attending physician from John D. Reynolds III, M.D., dated in 
September 1979; report of a VA compensation examination dated 
in February 1980; VA treatment records dated from June 1978 
to March 1979; VA outpatient treatment dated from April 1970 
to January 1982; private treatment reports dated from March 
1963 to May 1983; report of a VA compensation examination 
dated in January 1985; and a private medical statement from 
H. D. Wyman, M.D. dated in October 1985.  

Essentially, the service medical records reflect that the 
veteran was referred to a mental health clinic in June 1958 
for a profile evaluation; at that time, he reported having an 
anxiety condition for the past year.  It was further noted 
that the veteran had somatic complaints that had been 
attributed to anxiety.  The veteran also felt that his job 
was affected by anxiety in terms of becoming extremely tense.  
The examiner noted that the veteran had problems with 
authority figures, interpersonal relationship, and was very 
concerned over financial problems.  The diagnosis was 
reported as anxiety reaction, chronic, mild; an S1 permanent 
profile was assigned and no duty limitations due to 
psychiatric disease were recommended.  The veteran was seen 
at a clinic in August 1960, at which time it was reported 
that he was chronically anxious and phobic.  The veteran 
indicated that there appeared to be element of recent 
conflict plus old feelings repressed from childhood; it was 
noted that the veteran had good ego strength and was an 
excellent candidate for psychotherapy.  The pertinent 
diagnosis of anxiety reaction and was returned to duty.  

During an evaluation in September 1961, the veteran reported 
suffering from depression and excessive worry for which he 
had taken tranquilizers in the past.  In April 1962, the 
veteran was seen for complaints of nervousness; the 
assessment was chronic anxiety syndrome.  During a separation 
examination in May 1962, the veteran reported symptoms of 
worry, nervousness and occasional depression 4 years ago; it 
was also noted that he had personal problems, and epigastric 
discomfort associated with nervousness.  

The report of a VA compensation examination dated in November 
1962 does not reflect any findings referable to a psychiatric 
disorder.  The records also reflect that the veteran was seen 
in an emergency room in March 1963 for several complaints, 
including nervousness; the impression was anxiety reaction.  

The service medical records pertaining to veteran's period of 
active duty from July 1976 to September 1977 were negative 
for any clinical findings or diagnoses of anxiety neurosis.  
The report of a VA examination conducted in November 1977 as 
well as VA treatment reports dated from July 1978 to October 
1978 are completely silent with respect to any findings or 
diagnosis of a psychiatric disorder.  

VA treatment reports dated from January 1979 to March 1979 
show that the veteran received clinical attention and 
treatment for several disabilities, including depression.  In 
January 1979 the veteran was referred to the mental health 
clinic for evaluation and treatment of depression.  The 
assessment was depression, fatigue, anxiety, and short temper 
secondary to chronic neck pain.  Of record is the report of a 
psychological evaluation conducted in February 1979, 
indicating that the veteran's main complaints centered around 
chronic tension, headaches and digestive problems; the 
veteran also reported problems associated with spinal 
arthritis, chronic pain in his neck, shoulders and pain in 
his head.  The examiner noted that the veteran presented 
himself as a fairly anxious person who was experiencing 
chronic pain, obsessive traits, and feelings of inadequacy 
concerning his present vocational status and feelings of 
guilt associated with his past inattentiveness to his wife 
and children.  He also appeared to be an individual who had 
always maintained very rigid controls and his present 
agitation and irritability scared him because he feared that 
he was losing control.  The examiner further noted that the 
veteran seemed more marked by anxiety but at times he became 
quite depressed.  The impression was anxiety neurosis.  

Medical records dated in 1979 through 1983 show that the 
veteran continued to receive clinical evaluation and 
treatment for several disabilities, including ongoing anxiety 
and depression.  The veteran was seen at a hospital in 
October 1981 for complaints of chest pain; at that time, he 
indicated that the tightness in his chest may come with 
nervousness; the diagnoses included anxiety.  In May 1983, 
the veteran was referred for psychiatric evaluation with 
emphasis on depression with possible organicity.  The 
examining physician indicated that the profile configuration 
was similar to that obtained in 1979, and indicating anxiety, 
significant depression, somatic preoccupation, impulsity, and 
some confusion.  The examiner noted that the veteran appeared 
to be sufficiently agitated and depression.  

The veteran was afforded a VA compensation examination in 
January 1985, at which time he stated that the biggest 
problem he was experiencing consisted of periods of 
irresistible sleepiness in the daytime.  The veteran 
indicated that he also experienced tension, irritability, 
impatience, intermittent middle insomnia, feeling down and 
blue, suicide thoughts, memory difficulty, poor 
concentration, and comprehension.  Psychological testing 
performed in 1983 revealed average intelligence and mixed 
anxiety and depression.  Following a mental status 
evaluation, the pertinent diagnosis was dysthymic disorder.  
Received in March 1985 were private treatment records dated 
from March 1963 to January 1983, the findings of which were 
discussed above.  Received in May 1985 were private treatment 
reports dated from December 1976 to December 1978 reflecting 
treatment for a genitourinary problem; these records do not 
reflect any findings referable to a psychiatric disorder.  In 
a medical statement dated in October 1985, Dr. H. D. Wyman 
indicated that although he saw the veteran in his office on 
several occasions, approximately 10 to 15 years ago, he did 
not recall any details such as diagnosis or treatment offered 
to the veteran.  

The Board's June 1986 decision denied the veteran's claim for 
service connection for a psychiatric disorder as secondary to 
service-connected cervical spine disorder, based on a finding 
that an anxiety disorder preexisted active service or any 
active duty for training, was not chronically worsened during 
active service or any active duty for training, and it was 
not etiologically related to service-connected arthritis of 
the cervical spine.  

The evidence received since the June 1986 decision 
essentially consists of: report of a VA compensation 
examination dated in March 1994; VA outpatient treatment 
reports dated from January 1994 to March 1994; VA treatment 
reports dated in May 1994; VA progress notes dated in August 
1994; private treatment reports dated from October 1994 to 
November 1994; VA outpatient treatment reports dated from 
January 1994 to September 1994; treatment reports dated from 
December 1993 to February 1994; VA treatment reports dated 
from October 1994 to January 1995; VA progress notes dated in 
January 1995; private treatment reports dated from March 1995 
to May 1995; VA outpatient treatment reports dated in June 
1995; private treatment reports dated in February 1995; VA 
outpatient treatment reports dated from April 1995 to June 
1995; treatment reports dated from June 1985 to August 1985; 
medical records dated from September 1995 to February 1996; 
VA progress notes dated in October 1995; several medical 
articles; medical records dated from May 1996 to June 1996; 
private treatment reports dated from April 1996 to August 
1996; VA outpatient treatment reports dated from November 
1996 to January 1997; report of a VA compensation examination 
dated in April 1997; VA outpatient treatment reports dated 
from August 1997 to September 1997; report of x-ray study 
dated in October 1997; VA treatment report dated from 
November 1997 to December 1997; report of x-ray study dated 
in January 1998; VA outpatient treatment reports dated from 
January 1998 to March 1998; treatment reports dated from June 
1998 to August 1998; report of VA compensation examination in 
April 1999; and medical records dated from January 1979 to 
August 1998.  

In this regard, the Board notes that the newly received 
medical records reflect findings of clinical depression; and, 
a treatment report dated in April 1995 reflects an impression 
of clinical depression secondary to loss of function.  The 
Board finds that the evidence submitted since the last final 
disallowance of the claim is neither new nor material.  
Significantly, we note that the evidence previously of record 
included a VA treatment report dated in 1979, which reflected 
an impression of depression and anxiety secondary to 
complaints of neck pain.  The Board finds that the medical 
records, both private and VA, submitted subsequent to the 
June 1986 Board decision fail to provide any additional 
relevant evidence as to the issue of whether the veteran's 
psychiatric disorder was incurred in, or aggravated by, 
service or related to his service-connected cervical spine 
disorder.  Previous medical records which included a notation 
of the pre and post-service existence of a psychiatric 
disorder were considered by the Board in its June 1986 
decision and found not sufficient to support the veteran's 
claim.  The new evidence contains the same conclusions as 
were present at the time of the June 1986 decision; as such, 
the evidence need not be considered in order to decide the 
claim fairly.  

The medical records submitted since June 1986 provide no more 
definitive delineation of etiology or causation of a 
psychiatric disorder, currently diagnosed as clinical 
depression.  In the absence of competent medical evidence 
demonstrating that the veteran's psychiatric disorder, which 
preexisted his entry into active service or any active duty 
for training, was aggravated by military service, or is 
etiologically related to his service-connected cervical spine 
disorder, the Board must find that his attempt to reopen his 
claim for service connection is unsuccessful because the 
evidence he submitted does not bear directly and 
substantially on his claim and the evidence need not be 
considered to fairly adjudicate the claim.  Therefore, the 
Board concludes that the medical records submitted after June 
1986 to be cumulative and are not "new and material" 
evidence.  

The assertions of the veteran that his psychiatric disorder 
is related to his service-connected disorder is not competent 
medical evidence with regard to this issue.  Layno v. Brown, 
6 Vet. App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 
92-93 (1993).  Furthermore, the veteran lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his psychiatric disorder and any in-
service incident or any treatment for his service-connected 
cervical spine disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the veteran's various statements 
tended to restate contentions that were on file at the time 
of the prior denial.  The written statements of the veteran 
reiterate previous evidence of record and are thus cumulative 
and therefore do not constitute "new and material" evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

For the foregoing reasons, the Board finds that no new and 
material evidence has been presented to reopen the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder as secondary to his service-connected cervical spine 
disorder; therefore, the claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131 5108, 7104; 38 C.F.R. §§ 3.156, 3.303, 3.310, 
20.1100.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder, 
secondary to a service-connected cervical spine disorder, the 
appeal is denied.  


REMAND

The Board notes that when the veteran's claim was last before 
the Board in January 1999, the matter was remanded for 
additional development to include an examination by 
specialists in orthopedics and neurology.  The purpose of the 
examination was to more accurately determine the exact nature 
and severity of his cervical spine disorder.  More 
specifically, the examiner was requested to state whether the 
veteran had an intervertebral disc syndrome of the cervical 
spine and, if so, whether it is as likely as not due to the 
service-connected cervical spine disorder.  Moreover, the 
examiner was asked to render an opinion as to whether the 
cervical spine disorder alone precludes employment.  

When the case was remanded to the RO in January 1999, it was 
noted that medical records showed that the veteran had had 
various complaints of numbing in his arms, radiating pain to 
the shoulders and decreased grip strength on the right since 
1995.  And, on VA examination in June 1996, x-ray study of 
the cervical spine revealed degenerative changes involving 
facet joints from C3 below with mild to moderate disc disease 
at the levels of C4-5 and C6-7.  A September 1997 VA record 
indicated that the veteran had a central herniated disc at 
the levels of C3-4 and C4-5 with cervical spinal cord 
compression at these levels.  A March 1998 medical record 
showed that the veteran was diagnosed with degenerative disc 
disease.  While this evidence reflects that the veteran has 
intervertebral disc disease, it is not clear from the record 
whether his neuropathy was either caused by or related in any 
way to his service connected cervical spine disability.  
Although a VA examiner opined in June 1996 that the veteran's 
cervical problems were probably related to an underlying 
degenerative process involving the disks which was not 
trauma-related, the record is still ambiguous with regard to 
this question.  

Pursuant to the Board remand, the veteran was seen for a VA 
orthopedic examination in April 1999, at which time it was 
noted that his primary complaint regarding his neck was pain, 
stiffness, and limitation of movement; he also complained of 
intermittent pain and decreased mobility in turning to the 
left.  He denied any numbness or atrophy of any arm or hand 
muscles; however, he reported a decreased hand grip 
bilaterally, left worse than right.  Examination of the C 
spine revealed hypertrophy of the left sternocleidomastoid 
muscle with significant torticollis on the left side.  
Forward flexion of the C-spine was complete.  Back extension 
of the C-spine was limited to about 10-15 degrees.  Left 
rotation was significantly limited to about 5 degrees; right 
rotation was slightly decreased by 2 to 3 degrees.  The 
examiner stated that the veteran's history and examination 
were most consistent with cervical spondylosis; however, he 
doubted that this condition was anyway related to his 
previous car accident or any other service-connected 
condition.  The examiner further stated that this was an 
ongoing degenerative process involving the bony structures of 
the cervical spine.  He noted that disc herniations were 
secondary to drying phenomena of the disks; however, 
degenerative changes were significant in causing spine cord 
compromise.  The examiner stated that the examination was 
nonfocal and there was no evidence of radiculopathy.  

While the report of the April 1999 VA orthopedic examination 
demonstrates that a comprehensive and thorough examination 
was conducted, the examiner failed to provide the requested 
medical opinion with respect to whether the veteran had an 
intervertebral disc disease and, if so, whether it is related 
to his service-connected cervical spine disorder.  In this 
regard, we note that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Veterans Appeals (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Against this 
background, we are constrained to remand for further medical 
opinion.  

Moreover, in a claim for TDIU, the Board may not reject the 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  As noted above, in its 
previous remand, the Board requested that the examiner 
provide an opinion regarding the effect of the veteran's 
service-connected cervical spine disorder on his employment; 
however, such an opinion was not provided by the examiner 
following the April 1999 VA examination.  Consequently, the 
veteran should be reexamined by VA, as specified in greater 
detail below and to include pertinent opinion bearing on the 
veteran's claim for a TDIU.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); Stegall, supra.  In light of the above, 
the Board finds it is appropriate to remand the veteran's 
claim for further evidentiary development.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his cervical spine 
disorder since April 1999.  After 
securing any necessary authorization or 
medical releases, the RO should request 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
and neurology to determine the current 
nature and severity of his service-
connected cervical spine disorder.  All 
indicated testing should be performed and 
all findings reported in detail.  The 
claims folder must be made available to 
the examiner(s) prior to the examinations 
so that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  Such tests as the 
examiner(s) deem necessary should be 
performed, to include range of motion 
studies.  The RO should provide the 
examiner(s) with the criteria of 
Diagnostic Code 5290 and 5293.  The 
examiner(s) should first set forth the 
limitation of motion of the cervical 
spine in relationship to Diagnostic Code 
5290.  Then the examiner(s) should state 
whether the veteran has intervertebral 
disc syndrome of the cervical spine and, 
if so, whether it is as likely as not due 
to the service connected cervical spine 
disorder.  The examiner should also state 
whether the intervertebral disc syndrome 
of the cervical spine, if any, is 
pronounced or severe.  If the veteran has 
intervertebral disc syndrome of the 
cervical spine the examiner(s) should put 
forth the findings in relationship to 
that code.  The examiner(s) should 
indicate all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner(s) should indicate, in degrees, 
what normal range of motion is as 
compared to the veteran's range of 
motion, then clearly state whether the 
range of motion demonstrated by the 
veteran is slight, moderate or severe.  
The examiner(s) should also be asked to 
determine whether weakened movement, 
excess fatigability, or incoordination is 
attributable to the service-connected 
cervical spine disorder; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner(s) should further be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  If feasible, 
the examiner(s) should express any 
limitation in terms of additional degrees 
of limitation of motion lost.  All 
findings, opinions and bases therefor 
should be set forth in detail.  The 
examiner(s) should render an opinion 
whether the cervical spine disorder alone 
precludes employment.  A complete 
rationale should be given for opinions 
and conclusions expressed.  

3.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
the scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and 38 C.F.R. § 3.655.  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate, in light of the additional 
evidence, the issues of increased rating 
for the cervical spine disorder, and a 
total disability rating for compensation 
purposes on the basis of individual 
unemployability.  

6.  If any decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals


 



